Jenks, J.:
We think that the motion to change the place of trial from Kings county to Saratoga county should have been granted. The action is for damages against a -member of- the Business Men’s Association of the village of Saratoga for laying an information which caused the Unlawful arrest and the arraignment of the plaintiff for a misdemeanor. The doings of the plaintiff which induced the-defendant to' -make the charge were in the said village, the arrest was made in that village by its authorities and the hearing was had thereon before its police judge. The defendant names a large number of witnesses of whom many, at least, seem to be material. All of them reside in tliat village. The plaintiff’s attorney, by his affidavit, challenges the materiality of some of them, deposes that the plaintiff resides in Kings county, hut does not name a single witness who resides therein. Thus the change of venae is warranted by the reasons that the cause of action arose in Saratoga county'and that the convenience of the witnesses will be subserved. (See Archer v. McIlravy, 86 App. Div, 512, and authorities cited.) *507In that case we quoted with approval the expression of the court in Jacobs v. Davis (65 App. Div. 144): “ It has become to • be recognized that as a general, rule in transitory actions, the case should .be tried in the. locality where the transactions involved in the controversy took place, Unless a large preponderance of the witnesses live in a different locality.”
The orde'r is reversed, with $10 costs arid disbursements, and the motion is granted, with costs. .
Hooker, G-aynor, Rich.and Miller, JJ., concurred.
Order reversed,, with $10 costs and disbursements, and motion granted, with costs.